Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Status of the Claims
Claims 1-20 of Jetze J. TEPE et al., (16/619,876) filed on 12/05/2019 are pending and subject to first action on the merits.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 12/05/2019 and 05/06/20 respectively is acknowledged and has been considered and made of record.  A signed copy of each 1449 is attached herewith.   
Response to Restriction
Applicant's election with traverse of Group I, claims 1-14 and species of compound (2) 
    PNG
    media_image1.png
    66
    119
    media_image1.png
    Greyscale
where G is –(CH2)4SO3H in the reply filed on 01/19/21 is acknowledged.  The traversal is on the ground(s) that it would not constitute undue burden to examine groups I and II together, and request rejoinder of Group II once Group I is in condition for allowance.  This is not found persuasive because contrary to applicant’s assertion, the various substitutions and combinations of the various substituents constitute undue burden because the search for Group I and Group II is not limited to patent search library alone but, extend to non-patent literature as well.  
Claims readable on the elected species are claims 1-5, 8, 13 and 14.  There appears to be a discrepancy between applicants elected species of compound (2) and compound (2) shown in the specification on page 25.  It appears that compound (3) in the specification correspond to applicants elected species not compound (2).  Thus, the Examiner will treat compound (3) as the elected species. 
The elected species was found in reference 6,852,503 (RN 198403-08-6 HCAPLUS) cited in the 102 rejection below. 
Claims 6-7, 9-12 and 15-20 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to non-elected subject matter. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and claims depended therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed prodrug.   

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163(I).  
A satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. MPEP § 2163 I. However, that does not mean that all originally-filed claims have adequate written support. MPEP § 2163 I.  Although instant the specification must still be examined to assess whether such an originally-filed claim has adequate written support.  MPEP § 2163 II(A)(3)(a)(ii).  
The written description requirement for the claimed genera may be satisfied through: (1) sufficient description of a representative number of species —by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics - so that one of skill in the art can ‘visualize or recognize’ the members of the genus suitable for use in the instant claims -- i.e., structure or other physical and/or chemical properties); (2) by functional characteristics coupled with a known or disclosed correlation between function and structure; or (3) by a combination of such identifying characteristics, sufficient to show the  applicant was in possession of the claimed genus.  MPEP § 2163 II(A)(3)(a)(ii).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. MPEP § 2163 II(A)(3)(a)(ii).  And for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species. 
Insufficient Written Description -- Prodrug
The instant specification does not disclose any structure – activity guidance regarding prodrugs of the instantly claimed compounds.  Further, Applicant does not provide a specific example of a prodrug within the scope of the claims. Therefore, the application fails to provide a representative number of species of the subject matter encompassed 
The description of the structure of a genus of compounds, as in the instant case, does not constitute a description of all prodrugs that might be metabolized to yield the claimed compounds in vivo or all compounds that may be derived from a compound of the invention in vivo. An adequate written description of prodrugs requires (1) sufficient description of a representative number of species —by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics - so that one of skill in the art can ‘visualize or recognize’ the members of the genus suitable for use in the instant claims— i.e., structure or other physical and/or chemical properties); (2) by functional characteristics coupled with a known or disclosed correlation between function and structure; or (3) by a combination of such identifying characteristics, sufficient to show the  applicant was in possession of the claimed genus.  MPEP § 2163 II(A)(3)(a)(ii).  Applicant has insufficiently described “prodrugs” according the foregoing. 
    Additionally, it is not clear how compounds of formula (I) are transformed into polymorphs, solvate or clathrate thereof.       

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim(s) 1-5, 8 and 13-14 is/are rejected under 35 U.S.C. 102(a) as being anticipated by PUBCHEM 12351241 (provided by applicants).  
Applicants claim compounds of structural formula (I), where the substituents are as defined in the claims.
Prior Art:
Pubchem discloses a compound that anticipates instant claims 1-5 and 7.  
    PNG
    media_image2.png
    137
    174
    media_image2.png
    Greyscale
, where X is halogen, x1 is S, R1 is H, R2 is H, A is unsubstituted arylenyl and X2 is H.
Prior Art:  
Deronizer et al., U. S. Patent number 9,203,080 disclose compounds that anticipate current claim 1 and claims depended therefrom.  See for example 

    PNG
    media_image3.png
    214
    254
    media_image3.png
    Greyscale
RN 1377382-96-1 HCAPLUS, or 
    PNG
    media_image4.png
    154
    242
    media_image4.png
    Greyscale
just to show a few.  
Prior Art:
Jardine et al., WO 2014/080378 A1 disclose compounds that anticipate instant formula (I), and claims depended therefrom. See for example 
    PNG
    media_image5.png
    205
    220
    media_image5.png
    Greyscale
.RN 1610595-96-4 HCAPLUS.  
Prior Art:  
Mercola et al., WO 2010/033643 A2, disclose compounds that anticipate instant invention.  See for example 
    PNG
    media_image6.png
    227
    237
    media_image6.png
    Greyscale
RN 1217473-33-0 HCAPLUS.

    PNG
    media_image7.png
    238
    222
    media_image7.png
    Greyscale
 RN 198403-08-6 HCAPLUS.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 13-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over PUBCHEM in view of Wischik et al., U.S.Patent Application number 2014/0221359.  

    PNG
    media_image8.png
    88
    134
    media_image8.png
    Greyscale
where the various substituents are as defined in claim 1 and claims depended therefrom.  
Determination of the scope and content of the prior art (MPEP §2141.01)

PUBCHEM ‘241’ disclose anticipatory compound cited above with registry number also cited above and provided by applicants.   See the entire reference.  
Wischik et al., discloses a phenothiazine compound similar to instant formula (I) 
    PNG
    media_image9.png
    129
    264
    media_image9.png
    Greyscale
.   See the entire reference especially pages 3-4 and 6-9 and its use for treating various disease state such as cancer.  Additionally, Wischik discloses that phenothiazine compounds are useful in the treatment and prophylaxis of diseases of protein aggregation sufficient to inhibit the aggregation of the protein associated with said disease condition.  See [0239-0241].
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)

Wischik et al., differs from the current invention by being a homolog of instant formula (I).  However, it is well settled that while homology is considered to be present even if true "homology" is not present, such does not defeat the prima facie case of obviousness raised by the art.    Attention, in this regard is directed to In re Druey et al., 50 CCPA 1538, 319 F.2d 237, 138 USPQ 39, wherein Judge Worley, delivering the Court's opinion, stated: 

Finding of prim a facie obviousness---rational and motivation (MPEP §2142-2143

Thus, at the time of filing this application, one of ordinary skill in the art would have motivated to combine the teachings of ‘241’ and Wischik to arrive at the instant invention because Wischik teaches that phenothiazine compounds have biological activity as inhibitors of protein aggregation (the activity claimed herein) and ‘241’ disclosure that the reference discloses a species under the genus of formula (I) for treating the same diseases i.e., pharmaceutical activity.   Additionally, it is well settled that a reference may be relied upon for all that it would have reasonably conveyed to the skilled artisan, In re Lamberti 545 F.2d 747, 192 USPQ 278 (1976).   Accordingly, one of ordinary skill in the art would thus have been motivated to prepare compounds embraced by the disclosed reference with a reasonable expectation that the resulting compounds can be used to treat various protein aggregation disease state.   Thus, the skilled artisan would expect the close structural similarities of the compounds to possess similar properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        



/Tracy Vivlemore/Primary Examiner, Art Unit 1635